FILED
                             NOT FOR PUBLICATION                           DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DESHAWN DUNDRE BROADNAX,                         No. 13-56134

               Petitioner,                       D.C. No. 3:12-cv-00560-GPC

  v.
                                                 MEMORANDUM*
JEFFREY BEARD, Secretary of the
California Department of Corrections and
Rehabilitation,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       California state prisoner Deshawn Dundre Broadnax appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo the denial of a habeas

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
corpus petition, see Fairbank v. Ayers, 650 F.3d 1243, 1250 (9th Cir. 2011), and

we affirm.

      Broadnax contends that the trial court erred in refusing to order a new trial in

light of new evidence that he could have used to impeach a state’s witness, who

was charged as Broadnax’s codefendant. Broadnax’s allegation that the trial court

misapplied California’s rules for new trials does not state a cognizable claim for

federal habeas relief. See 28 U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62,

67-68 (1991).

      We construe Broadnax’s additional arguments, including his allegation of

ineffective assistance of counsel and prosecutorial misconduct under Brady v.

Maryland, 373 U.S. 83 (1963), as a motion to expand the certificate of

appealability. So construed, the motion is denied. See 9th Cir. R. 22-1(e); Hiivala

v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      Broadnax’s motion to stay and abey these proceedings to permit him to

exhaust previously unavailable claims in state court is denied.

      AFFIRMED.




                                          2                                    13-56134